     Case 3:18-cr-04683-GPC Document 242 Filed 06/23/21 PageID.2502 Page 1 of 9




 1 RANDY S. GROSSMAN
   Acting United States Attorney
 2 Melanie K. Pierson
   Assistant U.S. Attorney
 3 California Bar No. 112520
   Office of the U.S. Attorney
 4 880 Front Street, Room 6293
   San Diego, CA 92101
 5 Tel: (619) 546-7976
   Fax: (619) 546-0450
 6 Email: Melanie.Pierson@usdoj.gov

 7 Attorneys for the United States

 8                            UNITED STATES DISTRICT COURT

 9                         SOUTHERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,            Case No. 18cr4683-GPC

11               Plaintiff,

12         v.                             MOTION FOR RULE 15(a) DEPOSITIONS
                                          OF LWT and SAD
13   JACOB BYCHAK et. al.,

14              Defendants.

15

16        In serving trial subpoenas on its witnesses, the United States has

17 learned that two of its essential witnesses (LWT and SAD) have serious

18 medical conditions that will prohibit their travel. In order to preserve

19
     the testimony of these essential witnesses for trial, the United States
20
     seeks an order permitting depositions of LWT and SAD, under oath, in the
21
     presence of all defendants and counsel, pursuant to Rule 15(a) of the
22

23 Federal Rules of Criminal Procedure.

24
                                           I.
25                               STATEMENT OF FACTS

26         On October 31, 2018, a federal grand jury in the Southern District
27 of California returned a ten-count indictment charging defendants Jacob

28
     Bychak, Mark Manoogian, Mohammed Abdul Qayyum, and Petr Pacas with one
     Case 3:18-cr-04683-GPC Document 242 Filed 06/23/21 PageID.2503 Page 2 of 9



     count of Conspiracy, in violation of Title 18, United States Code,
 1
 2 Section 371; four counts of Wire Fraud, in violation of Title 18, United
 3 States Code, Section 1343; five counts of Electronic Mail Fraud, in
 4 violation of Title 18, United States Code, Section 1037(a)(5), and
 5 Criminal Forfeiture. The charges related to the defendants’ fraudulent
 6 acquisition of Internet Protocol (IP) addresses and the use of the
 7
     purloined IP addresses to send spam.
 8
               The defendants are employed by Company A, a San Diego firm engaged
 9
     in the business of digital advertising. Company A needed to constantly
10
11 acquire large groups of IP addresses (netblocks) because the IP addresses
12 carrying its advertising were repeatedly blocked by spam filters. Jake
13 Bychak and Peter Pacas, on behalf of Company A, acquired a number of
14 cut-rate netblocks that had been hijacked from their authorized users.
15
     In order to be able to use these netblocks to send commercial emails,
16
     the    defendants provided            fraudulent     Letters   of Authorization       (LOAs)
17
     supposedly from the authorized users to the hosting companies and
18
     internet        service        providers   (ISPs),   indicating    that    the   mailer   was
19
20 authorized by the registrant to use the netblock. Mark Manoogian and
21 Abdul         Mohammed         (with   the   knowledge   and     agreement    of   their    co-

22 conspirators) knowingly created and used false LOAs purporting to be
23 from the authorized users, and sent them to the ISPs. The ISPs relied
24
     on the false LOAs and permitted Company A to use the hijacked netblocks
25
     to send commercial email, which earned Company A substantial profits
26
     during the period of the conspiracy.
27
28
     Motion for Rule 15(a) deposition
                                                     2                                 18cr4683-GPC
     Case 3:18-cr-04683-GPC Document 242 Filed 06/23/21 PageID.2504 Page 3 of 9



             As part of its proof at trial, the United States will call various
 1
 2 individuals as witnesses who were the authorized users of the netblocks
 3 hijacked by the defendants. These witnesses will testify that the LOAs
 4 sent by the defendants to the ISPs were false and fraudulent, and the
 5 defendants’ use of the netblocks was unauthorized. One such witness is
 6 LWT, who was the authorized user of the netblock charged in Counts 2 and
 7
     10 [ECT]. Witness LWT has provided a statement indicating that LWT did
 8
     not authorize the defendants to use the netblock in question, and that
 9
     the witness was the sole person with the authority to make that decision.
10
11 LWT reviewed the LOA provided by the defendants in relation to the
12 netblock at issue and noted that (1) it was not on the witness’ company
13 letterhead, (2) no such authorization had been provided as claimed in
14 the letter, (3) the purported signee was an individual whom the witness
15
     had not seen in approximately 15 years, and (4) the purported signee was
16
     not authorized to make the representation claimed in the letter.
17
             Another such witness is SAD, whose forged signature appears on the
18
     LOA for the netblock charged in Counts 4 and 7 [Moore]. SAD reviewed the
19
20 LOA provided by the defendants for the netblock at issue and advised
21 that: (1) the signature on the LOA purporting to be his is a forgery,
22 (2) he had ceased working for the registrant company approximately 13
23 years prior to the date of the false LOA, and (3) he never authorized
24
     anyone to use the netblock in 2013, as represented in the false LOA.
25
             In the process of service of trial subpoenas on the witnesses,
26
     government counsel was contacted by counsel for LWT, who advised that
27
28 LWT had a medical condition that could render the witness unavailable
     Motion for Rule 15(a) deposition
                                            3                              18cr4683-GPC
     Case 3:18-cr-04683-GPC Document 242 Filed 06/23/21 PageID.2505 Page 4 of 9



     to testify at the trial in this case. (See Pierson Declaration, filed
 1
 2 under         seal.)        Counsel      for    the    witness   later   provided     additional

 3 information, as set forth in the Pierson Declaration. Similarly, SAD
 4 provided information to an FBI agent in Pennsylvania, advising that SAD
 5 also had multiple medical conditions that could render SD unavailable
 6 to testify at trial. (See Booth Declaration, filed under seal.)
 7
                                                         II.
 8                                      MEMORANDUM OF POINTS AND AUTHORITIES

 9               A.       DUE TO EXCEPTIONAL CIRCUMSTANCES, IT IS IN THE INTEREST OF
                          JUSTICE TO AUTHORIZE THE RULE 15(a) DEPOSITIONS OF TWO
10                        PROSPECTIVE TRIAL WITNESSES
11
             Rule 15 authorizes a party to “move that a prospective witness be
12
     deposed in order to preserve testimony for trial.” Fed. R. Crim. P.
13
     15(a)(1).         The     “court      may    grant   the   motion   because   of   exceptional
14
15 circumstances and in the interests of justice.” Id.
16           The movant has the burden of proof on a Rule 15(a) motion. United

17 States v. Olafson, 213 F.3d 435, 442 (9th Cir. 2000). This court retains
18 broad discretion in granting a Rule 15(a) motion, and should consider
19 the particular circumstances of each case to determine whether the
20
     exceptional circumstances requirement has been satisfied. United States
21
     v. Omene, 143 F.3d 1167, 1170 (9th Cir. 1998). “Rule 15(a) only requires
22
     that the trial court find that due to exceptional circumstances it is
23
24 in the interest of justice that the testimony of a prospective witness
25 be taken and preserved for possible use at trial.” Id.
26           While the Ninth Circuit has not required consideration of these
27 factors, courts often consider the following factors when considering a
28
     Motion for Rule 15(a) deposition
                                                          4                               18cr4683-GPC
     Case 3:18-cr-04683-GPC Document 242 Filed 06/23/21 PageID.2506 Page 5 of 9



     Rule 15 motion: (1) the unavailability of the witness at trial; (2) the
 1
 2 good faith effort by the movant to obtain the witness’s presence at
 3 trial; and (3) a demonstration by the movant that the expected testimony
 4 would be favorable and material. United States v. Zuno-Arce, 44 F.3d
 5 1420, 1425 (9th Cir. 1995); United States v. Sanchez-Lima, 161 F.3d 545,
 6 548 (9th Cir. 1998); United States v. Trumpower, 546 F.Supp.2d 849, 853
 7
     (E.D. Cal. 2008); and United States v. Moalin, 2012 WL 3637370, at *2
 8
     (S.D. Cal. Aug. 22, 2012). The Ninth Circuit has also held that before
 9
     granting a Rule 15 motion, a court must consider the willingness of the
10
11 witness to be deposed. Olafson, 213 F.3d at 442.
12           Other courts in this circuit have found exceptional circumstances

13 justified granting a motion for a Rule 15 deposition in circumstances
14 similar to this case.                In United States v. Prokop, 2014 WL 1154164
15
     (D. Nev. 2014), the court found exceptional circumstances to grant the
16
     motion for a deposition where the witness had not flown in a long time
17
     because of health issues, including knee replacement surgery that was
18
     progressing slowly and causing significant pain, and could not sit for
19
20 more than an hour without taking pain medication, which then impacted
21 her mental abilities. See also, Furlow v. United States, 644 F. 2d 764,
22 766 (9th Cir. 1981) [exceptional circumstances exist where witness was
23 ill and on disability].
24
                B.       The Facts Clearly Establish the Probable Unavailability of
25                       the Witnesses to Appear and Testify at Trial and That Their
                         Unavailability is Beyond the Control of the United States.
26
             The Ninth Circuit has found that “Rule 15(a) does not require [a]
27
28 conclusive showing of ‘unavailability’ before a deposition can be
     Motion for Rule 15(a) deposition
                                                 5                         18cr4683-GPC
         Case 3:18-cr-04683-GPC Document 242 Filed 06/23/21 PageID.2507 Page 6 of 9



     taken.” Sanchez-Lima, 161 F.3d at 548 (emphasis added). “It would be
 1
 2 unreasonable and undesirable to require [a party] to assert with
 3 certainty that a witness will be unavailable for trial months ahead of
 4 time, simply to obtain authorization to take his deposition.” United
 5 States v. Sines, 761 F.2d 1434, 1439 (9th Cir. 1985); see also, United
 6 States v. Rich, 580 F.2d 929, 934 (9th Cir. 1978) (“A defendant may
 7
     depose      a   witness   only   if   the   witness   may   be   unable   to     attend
 8
     trial.”)(emphasis added).
 9
              Here, as established by the Declaration of Assistant U.S. Attorney
10
11 Melanie K. Pierson and the Declaration of FBI Special Agent Glenn Booth,
                     1



12 filed separately under seal, the United States has clearly established
13 that the witnesses may be unable to attend trial. [See Pierson
14 Declaration, ¶¶ 4 -7, Booth Declaration ¶¶ 3 -4.] Furthermore, it appears
15
     that circumstances regarding the inability of the witness to appear at
16
     trial are beyond the control of the United States. [Id.]
17
                     C.   The Anticipated Testimony of the Witness Would
18                        Be Favorable and Material to the United States
19            While Rule 15(a) does not require a conclusive showing of “material”
20
     testimony before a deposition can be taken, courts consider, as one
21
     factor, whether the movant has shown that the testimony is favorable and
22
     material. See Omene, 143 F.3d at 1170. Regarding materiality, the Ninth
23
24 Circuit has looked to the “fundamental standards of relevancy” of the
25 Federal Rules of evidence, “which require the admission of [evidence]
26
27   1
           The moving party may demonstrate the probable unavailability of a
   prospective deponent based on affidavits, representations made by
28 counsel, and other reliable information. Sines, 761 F.2d at 1439.
   Motion for Rule 15(a) deposition
                                         6                         18cr4683-GPC
     Case 3:18-cr-04683-GPC Document 242 Filed 06/23/21 PageID.2508 Page 7 of 9



     which tends to prove” a particular fact of consequence, in defining
 1
 2 “material” evidence under Federal Rule of Criminal Procedure 16. Other
 3 courts have held that “materiality” under Rule 15 is a term of art that
 4 means the substance of the evidence sought is material to the party
 5 moving to depose. United States v. Ramos, 45 F.3d 1519, 1522 (11th Cir.
 6 1995). When a prospective witness is unlikely to appear at trial and his
 7
     or her testimony is critical to the case, simple fairness requires
 8
     permitting the moving party to preserve that testimony by deposing the
 9
     witness. United States v. Drogoul, 1 F.3d 1546, 1552 (11th Cir. 1993).
10
11              As set forth in the Statement of Facts above, the testimony of

12 the witnesses is both material and favorable to the United States’ proof
13 of the charges in the indictment. Specifically, Counts 7 and 10, which
14 charge electronic mail fraud (violations of the CAN-SPAM Act), require
15
     proof that the defendants “falsely represented themselves to be the
16
     registrant or the legitimate successor in interest to the registrant of
17
     5 or more Internet Protocol addresses.” Counts 2 and 4, which charge
18
     wire fraud, allege as a method and means of the scheme to defraud, that
19
20 the defendants “created and sent letter to internet hosting companies,
21 fraudulently making it appear that the registrant of the IP addresses
22 had authorized               the defendants’ use of the IP addresses.”
23           LWT will testify that no authorization to use the netblocks at
24
     issue was given to the defendants and that LWT was the sole person with
25
     the authority to make that decision, so the claims in the LOA made by
26
     the defendants to be users authorized by the registrant were false. LWT
27
28 will also testify that the LOA provided by the defendants in relation
     Motion for Rule 15(a) deposition
                                                  7                         18cr4683-GPC
      Case 3:18-cr-04683-GPC Document 242 Filed 06/23/21 PageID.2509 Page 8 of 9



     to the netblock at issue is fraudulent because it was not on company
 1
 2 letterhead, and the letter was supposedly signed in 2013 by someone not
 3 associated with the company in over 15 years. SAD will testify that the
 4 signature purporting to be his on the LOA submitted by the defendants
 5 is a forgery, and moreover, he had not been associated with the company
 6 that was the registrant of the netblock for over a decade. Such testimony
 7
     is critical to the proof of these charges.
 8
                      D.     The Witnesses Would Participate in a Deposition if Ordered
 9                           by This Court.
10
11           Before        granting     a   Rule   15   motion,     courts   must   consider   the

12 willingness of the witness to be deposed. Olafson, 213 F.3d 442. As set
13 forth in the Pierson and Booth Declarations, the witnesses would
14 participate in a videotaped deposition, as ordered by the court. The
15
     witnesses would testify under oath in the presence of the defendants and
16
     their counsel, and be subject to cross-examination. As such, this factor
17
     also weighs in favor of granting the motion for a Rule 15 deposition.
18
             In     sum,      a   consideration    of   all   the    factors   discussed   above,
19
20 including the probable unavailability of the witnesses for attendance
21 at trial and the critical nature of the testimony to the government’s
22 proof, exceptional circumstances exist which make it in the interest of
23 justice to authorize a Rule 15 deposition of this prospective trial
24
     witness.
25
     //
26
27 //
28 //
     Motion for Rule 15(a) deposition
                                                        8                              18cr4683-GPC
     Case 3:18-cr-04683-GPC Document 242 Filed 06/23/21 PageID.2510 Page 9 of 9




 1                                           III.
                                          CONCLUSION
 2
 3           For the foregoing reasons, the Government respectfully requests

 4 that this Court enter an order authorizing the taking of the depositions
 5 of LWT and SAD, pursuant to Fed. R. Crim. P. 15(a) to preserve testimony
 6 for trial.
 7
 8                  DATED:June 23, 2021       Respectfully submitted,

 9                                            RANDY S. GROSSMAN
                                              Acting United States Attorney
10
                                              /s/Melanie K. Pierson
11                                            Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Motion for Rule 15(a) deposition
                                              9                            18cr4683-GPC
